Citation Nr: 1542294	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  12-27 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for intervertebral disc syndrome with degenerative arthritis of the thoracic spine ("low back disability"), and, if so whether service connection is warranted.

2.  Entitlement to service connection for intervertebral disc syndrome with degenerative arthritis of the cervical spine ("neck disability").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board has viewed all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System to ensure a total review of the evidence. 

The issue of entitlement to service connection for a neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an August 2004 rating decision, the RO denied service connection for lower back pain.  The Veteran did not appeal that decision or submit new and material evidence within one year.

2.  Evidence received since the August 2004 rating decision is new and relates the Veteran's current low back symptoms to an in-service automobile accident or, alternatively, to the duties associated with serving as an electronic systems craftsman.  Such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection.  

3.  The Veteran's chronic back pain began in service and has been continuous since service separation.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the August 2004 rating decision to reopen the Veteran's claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for intervertebral disc syndrome with degenerative arthritis of the thoracic spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994), Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Here, the Veteran's claim for entitlement to service connection for a low back disability was denied in August 2004 because arthritis was not found to have manifested within one year of separation from service and the evidence did not show that the Veteran's lower back pain was otherwise incurred in, caused by, or aggravated by service.  

Evidence received since the August 2004 rating decision includes the Veteran's Notice of Disagreement (NOD) with the subsequent May 2012 rating decision, which continued to deny service connection for a low back disability.  In the NOD, the Veteran described an automobile accident in 2000 or 2001 in Turkey.  He stated he was the passenger in a vehicle that was rear-ended.  The Veteran indicated that he did not receive medical treatment after the accident and that further details could not be shared due to the classified nature of the assignment.  However, he indicated that his back pain continued after the accident.  Also, the Veteran submitted a lay statement from fellow serviceman "C.O." in May 2015 in which C.O. indicated that he was involved in an automobile accident in Ankara Turkey with the Veteran and that while he did not have first-hand knowledge of what, if any, medical treatment the Veteran received, he did recall that the Veteran was in "some discomfort" after the accident.

Further, the Veteran's NOD mentioned his duties while serving as a Teletype Repairman during active duty.  The Veteran indicated that he often carried and moved heavy parts and machinery.  The Veteran's DD-214 shows that his military occupational specialty was an electronic systems craftsman.

Therefore, the additional evidence received since the August 2004 rating decision has not been previously submitted to VA and identifies in-service injuries or occurrences involving the low back.  Such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.  As a result, the evidence is new and material and the claim for entitlement to service connection for a low back disability must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Service Connection

Having reopened the Veteran's claim, the Board now turns its attention to readjudicating the claim on its underlying merits.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established through application of statutory presumptions, including for chronic diseases (such as arthritis) when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records show the Veteran reported low back pain in November 1988.  He stated that he bent over to turn on the television, felt a "snap," and experienced sudden back pain.  The Veteran denied any previous back injury, and x-rays were not performed.  The Veteran was diagnosed with a lumbar strain.

Subsequently, the Veteran completed a medical assessment report in preparation for retirement in January 2003.  When asked if he suffered from any injury or illness while on active duty for which he did not seek medical care, the Veteran identified occasional back tightness.  The medical provider confirmed the Veteran's low back pain, describing it as mild, and noted past treatment for back pain.  The Veteran expressed interest in applying for disability benefits for low back pain upon separation.

Indeed, in connection with his initial March 2004 service connection claim, which included a claim for low back pain, the Veteran underwent a VA examination on June 14, 2004.  X-rays showed mild degenerative arthritis of the thoracic spine.  In other words, approximately one year and two weeks after his separation from service, the Veteran had a confirmed diagnosis of arthritis in his low back.  

Subsequent VA treatment records from January 2008 show the Veteran reported back pain.  

In February 2011, the Veteran's girlfriend submitted a statement indicating that over the previous year, she had witnessed the Veteran experience back pain and associated limitations in mobility.  

Also in February 2011, the Veteran underwent another VA examination.  The Veteran was again diagnosed with degenerative arthritis of the thoracic spine, as reflected by x-ray findings.  The examination report noted the Veteran's condition had existed for fifteen years.  The Veteran indicated that he began experiencing pain in 1995, with exacerbations due to physical activity over time.  

As referenced above, the Veteran's June 2012 NOD discussed an in-service automobile accident for which the Veteran did not receive medical treatment.  However, the Veteran emphasized that he had otherwise sought treatment for back pain while in service.  Indeed, the review of the Veteran's service treatment records shows two in-service references to back pain, but there was no treatment related to any automobile accident in 2000 or 2001.  Nonetheless, the Veteran reported back pain before and after the alleged accident.

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the Veteran experienced chronic symptoms of back pain in service and continuous symptoms of back pain after service separation.

Indeed, the Veteran's January 2003 medical assessment was provided contemporaneous to service and was not provided for compensation purposes, as the Veteran did not file his claim for a back disability until a year later.  The Board finds that the Veteran's statements made during this time were credible and that the report, coupled with documented in-service treatment for a back strain, provides highly probative evidence showing that symptoms of low back pain were "chronic" in service to warrant presumptive service connection for the same symptoms that were later diagnosed as degenerative arthritis shortly after separation from service.  See 38 C.F.R. § 3.303(b).   

Further, symptoms of low back pain were continuous after service separation.  Just one year and two weeks after separation from service, the Veteran underwent a VA examination that confirmed, by x-ray, a diagnosis of arthritis.  Subsequent VA treatment records and an additional examination show that the Veteran was treated for complaints of low back pain in 2008, and that these symptoms persisted until the 2011 VA examination.  The statement from the Veteran's girlfriend in 2011 provides further evidence of chronic low back symptoms as well. 

Therefore, the Board recognizes that degenerative arthritis of the thoracic spine was not identified until June 14, 2004, approximately one year and two weeks after separation from service.  As such, arthritis of the thoracic spine did not actually manifest in service or to a compensable degree within one year of service separation.  See 38 C.F.R. § 3.309(a).  However, as discussed above and resolving all reasonable doubt in favor of the Veteran, his symptoms of arthritis were chronic in service and have been continuous since separation.  

In sum, statements identifying a history of exacerbations of back pain without specific injury or trauma to the back dating back to service provided during the course of VA treatment are credible and probative as they were made for treatment purposes and not in conjunction with a claim for compensation.  Additionally, the Veteran had x-ray evidence of degenerative changes in the thoracic spine in 2004, just over a year after service separation, with increasing complaints of back pain over time.  Based the foregoing, the Board finds that symptoms of back pain were chronic in service and continuous since service separation.  Consequently, the disease shall be presumed to have been incurred in service under 38 C.F.R. § 3.303(b). 

The Board acknowledges that a negative nexus opinion was rendered in this case.  Specifically, the April 2012 VA opinion found that the Veteran's low back disability was less likely than not incurred in or caused by active duty service.  The examiner indicated that there was "no evidence in medical records indicating any continued complaint of or treatment for thoracic spine problems while on active duty."  Yet, in providing a review of the Veteran's service treatment records, the examiner identified the 1988 back strain and the Veteran's January 2003 statement regarding back pain.  In his reasoning, though, the VA examiner failed to actually address these two in-service reports of back pain, instead asserting that there was a complete lack of any back treatment during service.  The VA examiner also failed to address post-service VA treatment reports and examinations which reflect a history of exacerbations of back pain.  Therefore, the Board finds that the April 2012 opinion was not based upon a fully accurate factual premise, and it is of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In conclusion, the evidence shows that the Veteran experienced chronic symptoms of back pain in service and continuous symptoms of back pain after service separation, without any intervening causes indicated.  The Board acknowledges the Veteran's report of an automobile accident as exacerbating his symptoms in 2000 or 2001 but notes that evidence of back pain existed both before and after the alleged accident.  In other words, while there is no evidence of the accident (as would be expected given the Veteran indicated that he did not receive medical care), the chronic nature of the Veteran's back pain during service has nonetheless been demonstrated.  Consequently, resolving reasonable doubt in the Veteran's favor, the Board finds that under 38 C.F.R. § 3.303(b) service connection for intervertebral disc syndrome with degenerative arthritis of the thoracic spine may be presumed as having been incurred during service, and entitlement to service connection is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, any error related to the VCAA is moot.  


ORDER

New and material evidence has been received to reopen service connection for intervertebral disc syndrome with degenerative arthritis of the thoracic spine; the petition to reopen is granted. 

Service connection for intervertebral disc syndrome with degenerative arthritis of the thoracic spine is granted.


REMAND

Regarding the Veteran's neck disability, he has been diagnosed with intervertebral disc syndrome with degenerative changes (See February 2011 VA examination). 

An April 2012 VA opinion indicated that the Veteran's neck disability was less likely than not incurred in or caused by active duty service because there was "no evidence in available service records indicating any continued complaint of or treatment for neck problems while on active duty."  However, in the Veteran's NOD, he identified an automobile accident as a possible contributing factor to his current neck symptoms.  He also indicated that his duties as an electronic systems craftsman involved moving and carrying heavy equipment and machinery.  The Veteran's DD 214 confirms that his military occupational specialty was an electronic systems craftsman.  

Based on this evidence, the Board finds that an addendum opinion is necessary to address whether the Veteran's current neck disability is related to an alleged automobile accident during service or, alternatively, if it is related to the Veteran's physically demanding duties as an electronic systems craftsman during service.

Accordingly, the case is REMANDED for the following action:

1.  Request that the April 2012 examiner (or suitable substitute) review the claims file and offer an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's neck disability began during or are otherwise linked to active service, to include the Veteran's report of an automobile accident.

The examiner is asked to specifically address the Veteran's assertion that his current neck symptoms are the result of transferring heavy equipment while serving as an electronic systems craftsman over the course of his twenty years of military service.
	
The claims file and a copy of this remand should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


